JUDGMENT
Our decision in Pamblanco v. Union Carbide, 90 P.R.R. 693 (1964), having been examined, the Court in this case hereby ratifies the holding therein that the lunch hour must be paid at double rate pursuant to § 14 of Act No. 379 of 1948 (Sess. Laws, p. 1254), as that section was amended by Act No. 121 of June 27, 1961 (Sess. Laws, p. 261), irrespective of the employer’s duty to pay double compensation for any hour worked in excess of the eight-hour day. Consequently, the order of the trial court of December 11, 1964, refusing to dismiss, as a question of law, the action of the workers, plaintiffs herein, claiming double pay for such hour, was not erroneous.
The evidence in the case not having been heard yet, and there being no court judgment already rendered sustaining plaintiffs’ claim, the Court has not considered at this time the additional pronouncement of the trial court regarding the penalty for failure to pay double compensation for the lunch hour, a question which the Supreme Court must pass upon at the proper time if judgment for plaintiffs should be rendered.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
Joaquín Berríos Acting Secretary